The written agreement under seal set out in the declaration binds the defendant to furnish to the plaintiff "such samples as said party of the first part," the defendant, "shall deem necessary and proper." The quantity as well as the quality of the samples to be furnished is thus left to the judgment of the defendant. The allegation that by a verbal agreement made previously to the written one the defendant became bound to furnish enough samples for trips of six weeks each contradicts the written instrument.
The breach alleged is a breach of the inadmissible verbal agreement, not of the covenant set forth in the declaration.
The demurrer is sustained.